NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 20200071957 A1) in view of ICHIKAWA et al. (US 20040068935 A1) further in view of BURDENKO (US 20110291846 A1).

a wireless transceiver (i.e. WPR) including an antenna (i.e. WPR – wireless power receiver) configured to receive wireless signals 801 (i.e. fig.8 – [0054]); 
a duplexer 803 functionally connected to the antenna to separate the received wireless signal into a power component 804 and a communication component 805; 
a power sensor (fig.27-28 – a sensor as part of electronic lock device is required to determine sufficient power is received) to sense the amount of the power component [0078-0079]; and 
a controller (i.e. controller is necessary for controlling all if not most functions as shown in fig.27-31) configured to: 
determine (fig.27-28 – steps S2703 or S2802-S2806-S2807) whether the sensed amount of the power component is enough to operate the electronic locking device [0078-0079]; and 
process (step S2705-S2804) the communication component (i.e. enabling communication functions including checking and enabling necessary hardware and/or software in order to be able to communicate with the electronic lock – [0063]) to operate the electronic locking device.
	However, CHEN fails to explicitly disclose:
	the power sensor as used above.
	ICHIKAWA teaches (abstract) in a similar field of invention (fig.2), electrical door opening and closing systems, including a power sensor 37, to constantly monitor power for electrically operating a door latch/lock [0020], wherein such power sensor 37 [0022-0023] is used to determine if and when a door latch can be operated and prevent improper operation of door latch and motor [0037].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a specific power sensor as taught by ICHIKAWA in order to provide a power monitoring device to prevent improper operation of electronic lock of CHEN.
fails to explicitly disclose:
	the concept of to determine an algorithm to operate electronic locking device.
BURDENKO clearly teaches (abstract) in a similar field of invention (fig.11) including safe door locking control based on power conditions [0120] wherein an algorithm is explicitly used to determine a sequence of acts to achieve a desired result.  One of ordinary skill in the art would understand that algorithms can be processed to perform specific functions, such as operating electrical locks as used by in invention.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try determining a proper algorithm as taught by BURDENKO in order to determine a specific sequence of functions to perform to obtain a proper operation of electronic lock.
Re claim 2, CHEN discloses the electronic locking device of claim 1, further comprising an energy harvesting component LPF (i.e. fig.8 – energy harvesting is performed by 803 which converts received wireless signal to a power signal 804) configured to convert the power component to electrical power.  
Re claim 3, CHEN discloses the electronic locking device of claim 1, further comprising a communication component BPF to provide a conversion between the communication component associated with the duplexer and digital communication data associated with the controller.  
Re claim 4, CHEN discloses [0082] the electronic locking device of claim 1, further comprising a power management 3115 component configured to supply at least a portion of the power component of the wireless signal to power an electronically controllable locking mechanism.  
Re claim 5, CHEN further discloses (fig.31) wherein the power management component is further configured [0082] to supply at least a portion (i.e. fig.31 – received wireless power can be configured to supply processor of circuit board 3112) of the power component of the wireless signal to power the processor.
fails to explicitly disclose:
wherein the electronically controllable locking mechanism includes a motorized locking mechanism.
Official notice is taken that motorized locking mechanisms are well known in the art of electronic locking systems, such that one of ordinary skill in the art would understand that motorized locking mechanisms can be used in combination with electronically operated systems to actuate such locks.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a motorized locking mechanism in order to operate the lock actuator.
Re claim 10, CHEN discloses [0078] the electronic locking device of claim 1, further comprising one or more sensors (i.e. at least one sensing component is used to perform determination in step S2701) to detect a locked/unlocked status of the device.  
Re claim 15, CHEN discloses a smart locking system (fig.9-26) comprising: 
one or more of the electronic locking devices of claim 1; and 
one or more user mobile devices, each user mobile device providing a user interface (i.e. fig.9-26 – multiple different types of interfaces are shown) allowing a user access to the one or more electronic locking devices.  
Re claim 16, CHEN as modified by ICHIKAWA and BURDENKO discloses (as applied for claim 1) a smart locking method comprising: 
impinging (CHEN – fig.8) a wireless signal from a user mobile device on an antenna of an electronic locking device; 
sensing the power level of the wireless signal (ICHIKAWA – fig.2); 

processing (BURDENKO – fig.11) the wireless signal to determine an algorithm to operate the electronic locking device.  
Re claim 17, CHEN discloses (fig.27-28) the smart locking method of claim 16, further comprising determining, based on the sensed power level of the wireless signal, whether the power level is sufficient to support the communication between the user mobile device and the electronic locking device.
Re claim 18, CHEN discloses (fig.27-28) the smart locking method of claim 16, further comprising determining, based on the sensed power level of the wireless signal, whether the power level is sufficient to open or close the electronic locking device.  
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 20200071957 A1) in view of ICHIKAWA et al. (US 20040068935 A1) and BURDENKO (US 20110291846 A1) as applied to claim 1 above, further in view of GENGLER et al. (US 20160047142 A1).
Re claim 7, However, CHEN as modified by ICHIKAWA and BURDENKO fails to explicitly disclose:
further comprising a padlock body.  
Re claim 8, However, CHEN as modified by ICHIKAWA and BURDENKO fails to explicitly disclose:
further comprising a padlock hasp operable in an opened or closed position. 
	GENGLER teaches (abstract) the use of electronic padlock with padlock hasps to be used to secure doors.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the electronic lock device for an electronic padlock with hasp as taught by GENGLER in order to .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 20200071957 A1) in view of ICHIKAWA et al. (US 20040068935 A1) and BURDENKO (US 20110291846 A1) as applied to claim 1 above, further in view of STEINMETZ (US 10453285 B2).
Re claim 9, However, CHEN as modified by ICHIKAWA and BURDENKO fails to explicitly disclose:
further comprising a memory to store secured data.  
	STEINMETZ teaches (fig.2) in a similar field of invention, wireless lock assembly, wherein a memory is used for processor to store data and software instructions for programmed functions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding a memory as taught by STEINMETZ in order to store data or software instructions for operating electronic lock.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 20200071957 A1) in view of ICHIKAWA et al. (US 20040068935 A1) and BURDENKO (US 20110291846 A1) as applied to claim 1 above, further in view of JANNING et al. (US 6446049 B1).
Re claim 11, However, CHEN as modified by ICHIKAWA and BURDENKO fails to explicitly disclose:
further comprising an intrinsic safety (IS) circuit to provide ignition and heat protection for the electronic locking device for use in explosive atmospheres or hazardous locations.  
Re claim 12, However, CHEN as modified by ICHIKAWA and BURDENKO fails to explicitly disclose:
wherein the IS circuit comprises a fuse, and a shunt voltage limiter, and optionally, one or more series current limiter, and one or more of a reverse voltage/current limiter.
Re claim 13, However, CHEN as modified by ICHIKAWA and BURDENKO fails to explicitly disclose:
wherein the IS circuit is configured to at least (i) limit a maximum available power to a motorized locking mechanism of the device, (ii) limit a maximum available current to a stored inductance of the device, or (iii) limit a maximum available voltage to a stored capacitance of the device.  
JANNING clearly teaches (c.23, ll.59 – c.24, ll.4) that for electronic systems (abstract) located in hazardous environments (i.e. fuel dispensing), “intrinsic safety circuitry is well known in the art and fundamentally comprises a circuit containing shunt diodes for voltage limiting and series resistors and/or fuses for current limiting”, which are used to “provide for voltage and current limiting on any electrical conductor that enters or passes through the designated fuel vapor region(s) of a fuel dispenser”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding an intrinsic safety circuitry as taught by JANNING in order to protect the electronic locking device from hazards due to excess voltage/current used within certain hazardous environments.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 20200071957 A1) in view of ICHIKAWA et al. (US 20040068935 A1) and BURDENKO (US 20110291846 A1) as applied to claim 1 above, further in view of AUTH et al. (US 20160340586 A1).
Re claim 14, However, CHEN as modified by ICHIKAWA and BURDENKO fails to explicitly disclose:
further comprising an encapsulation lay to encapsulate at least a portion of the device to provide ignition and heat protection for the electronic locking device for use in explosive atmospheres or hazardous locations.  
AUTH teaches (abstract) fire resistant materials for use in doors, wherein an insert includes encapsulation of materials for the protection against fire.  One of ordinary skill in the art would 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to encapsulate at least a portion of the electronic lock device with fire protective material as taught by AUTH in order to protect such electronic device from fire/heat hazards.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 20200071957 A1) in view of ICHIKAWA et al. (US 20040068935 A1) and BURDENKO (US 20110291846 A1) as applied to claim 1 above, further in view of BUTTROSS et al. (US 20060048233 A1).
Re claim 19, However, CHEN as modified by ICHIKAWA and BURDENKO fails to explicitly disclose:
further comprising generating and storing user authentication and encryption data in a network environment.  
Re claim 20, However, CHEN as modified by ICHIKAWA and BURDENKO fails to explicitly disclose:
further comprising communicating the authentication and encryption data between the network environment and the user mobile device.
BUTTROSS teaches (fig.1) an access control system and method (abstract), wherein [0009] generating and storing user authentication and encryption data in a network environment is employed (claim 1), and wherein communicating the authentication and encryption data is possible between the network and a user mobile device (fig.1-2) for the purpose of providing authenticated and encrypted access key codes to users via their mobile devices using a network system, including a server (used for processing and storage of user data) for processing access key codes for specific property locations (fig.4).
in order to generate and store user related data to facilitate user access electronic lock control systems.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        8/13/2021